DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-19 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. Claim 1-19 are directed to the abstract idea of mathematical calculation and mental process.
 

Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 1, 7 and 14 when “taken as a whole,” are directed to the abstract idea of a mathematical calculation and mental process. 

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 7 and 14 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above claim falls within a mental process and a mathematical calculation and thus, the claims are directed to an abstract idea under the first prong of Step 2A.)

Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea.  Such as, “…a non-transitory computer-readable media storage medium…system…user interface…processor…memory including program code…

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) as well-understood, routine, conventional. (MPEP 2106.05(d))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.

As a result, Examiner asserts that claims 2-6, 8-13, and 15-19 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea. 

Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:

Claims 1-19 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1,7 and 14 do include various elements that are not directed to the abstract idea.  These elements include,“…a non-transitory computer-readable media storing computer instructions…processors…user interface…memory including program code…system…

These amounts to generic computing elements performing generic computing functions and a high level of generality.

In addition, Fig.1-2 of the Applicant’s specifications detail any combination of a generic computer system program to perform the system.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.

Claims 2-6, 8-13, and 15-19 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 7, and 14.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meinreken (US Pub. No. 2021/0232935) (Hereinafter, Meinreken) in view of Non-Patent Literature “How will Canada’s greenhouse gas emissions change by 2050? A disaggregated analysis of past and future greenhouse gas emissions using bottom-up energy modelling and Sankey diagrams.” (Dated, 2018 of Applied Energy Journal) (Hereinafter, NPL-Energy).
As per claim 1,
Meinreken teaches,
 a method comprising:
extending an existing first data model of an enterprise resource planning system to include a second data model, wherein the first and second data models provide a greenhouse gas emissions model;
(paragraph 18 teaching the Applicant’s “transactional model” or first data model, read in light of paragraph 21 teaching the second data model or the “energy data model”)

providing the extended greenhouse gas emissions model to enable a calculation that allocates to the product or the service an amount of greenhouse gas emissions;
(paragraphs 23 and 24 teaching a calculation model) 

Meinreken does not explicitly teach, however, NPL-Energy does teach,
and causing display of a user interface including the amount of greenhouse gas emissions allocated to the product or the service
(Section 1.2, noting “…Sankey diagrams have been proposed as a visual sustainable materials management tool [25]… Sankey diagrams have been proposed as a visual tool for the evaluation of energy flow in manufacturing systems, industry processes, HVAC systems, and for thermodynamic analysis [26–29]. Building energy and emission flow has also been represented by way of Sankey diagrams [30]. A Canadian university’s energy, water consumption, and GHG emissions have been visualized with Sankey diagrams [31]…” Examiner Further Noting, this corresponds to more limiting claim 7 wherein the diagram is clarified to be a Sankey diagram) 
Meinreken teaches the methods and systems for automating carbon foot printing for products and services. NPL-Energy teaches using the Sankey diagram to display an amount of emissions to users. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of NPL-Energy within the invention of Meinreken with the motivation of allowing an easy to read and understand diagram for users to effectively and efficiently identify products/services and its related emissions information. 

As per claim 2,
Meinreken teaches,
the method of claim 1, wherein the first data model includes transactional data associated with the product or the service
(paragraph 18) As per claim 3,
Meinreken teaches,
the method of claim 2, wherein the second data model includes energy data and flows associated with the product or the service
(paragraphs 21-22)As per claim 4,
Meinreken teaches, 
the method of claim 3, wherein the second data model includes emissions that occur during a least a portion of a lifecycle of the product or the service, the portion including emissions related to distribution, storage, usage, and/or disposal
(paragraph 20-22).As per claim 5,
Meinreken does not explicitly teach, however, NPL-Energy does teach, 
the method of claim 4, wherein the first and second data models are configured to form a directed graph to enable the calculation that allocates to the product or the service the amount of greenhouse gas emissions
(See, Figs. 4-6 for examples, herein the prior art teaching using Sankey diagram to calculate/allocate the various resources/services to amount of emissions of the various resources/services). 
Meinreken teaches the methods and systems for automating carbon foot printing for products and services. NPL-Energy teaches using the Sankey diagram to display an amount of emissions to users. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of NPL-Energy within the invention of Meinreken with the motivation of allowing an easy to read and understand diagram for users to effectively and efficiently identify products/services and its related emissions information. 
As per claim 6,
Meinreken does not explicitly teach, however, NPL-Energy does teach,
The method of claim 1, wherein the user interface is configured as a Sankey diagram
(Section 1.2 see claim 1 notation for further detail and clarity) 

Meinreken teaches the methods and systems for automating carbon foot printing for products and services. NPL-Energy teaches using the Sankey diagram to display an amount of emissions to users. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of NPL-Energy within the invention of Meinreken with the motivation of allowing an easy to read and understand diagram for users to effectively and efficiently identify products/services and its related emissions information. 

As per claims 7-19:
Claims 7-19 disclose similar limitations to claims 1-6 above, however, in different forms (i.e. system and code form).  Meinreken discloses the prior art invention in both forms (see, Abstract and Claim 1, respectively). Therefore, claims 7-19 are rejected under similar rationale as claims 1-6 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623